Citation Nr: 0406641	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  94-36 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




DECISION TO VACATE

The veteran had active service from October 1968 to October 
1972.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a January 1993 rating action that denied 
service connection for an acquired psychiatric disorder, to 
include PTSD.  The veteran perfected an appeal to the Board.  
In May 1999, the Board denied service connection for PTSD.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By June 
2001 Order, the Court vacated the May 1999 Board decision and 
remanded the matter to the Board for further proceedings 
consistent with the Order.  After an interim remand to the RO 
in December 2001, the Board rendered its decision on the 
claim on appeal.  

During the pendency of the appeal, the issue on appeal was 
most consistently characterized as entitlement to service 
connection for PTSD.  However, following a careful review of 
the claims file, to include the veteran's original claim, the 
rating decision from which the appeal emanated, the veteran's 
NOD, and various statements of the veteran, in a November 5, 
2003 decision, the undersigned found that the issue on appeal 
was best characterized as on the title page of this decision.  
In the November 5, 2003 decision, it was determined that, 
while the record did not support a grant of service 
connection for PTSD, the criteria for a grant of service 
connection for anxiety disorder were met.  

In late November 2003, subsequent to the Board's November 5, 
2003 decision, the Board received the veteran's attorney's 
Motion for Reconsideration of the latter Board decision on 
the grounds of lack of procedural clarity.  Arguments 
advanced or alluded to in the attorney's motion include that 
(1) the Board's November 2003 decision was unclear, having 
granted service connection for one acquired psychiatric 
disorder (anxiety disorder) while apparently impliedly 
denying service connection for another acquired psychiatric 
disorder (PTSD); (2) because there was no distinct finding of 
fact or conclusion of law as to the denial of service 
connection for PTSD, the decision could not be appealed to 
the Court; and (3) any denial of service connection for 
"PTSD" would adversely affect the veteran's assigned 
percentage disability rating for the acquired psychiatric 
disorder for which he had been service connected, in that 
symptoms attributable to PTSD would be excluded from 
consideration in rating his service-connected anxiety 
disorder.   

Having considered the attorney's arguments, and the record, 
the Board determines that the prior decision should be 
vacated.  Pursuant to 38 C.F.R. § 20.904(a) (2003), a 
decision should be vacated where there is a failure to afford 
due process in a prior appellate review.    

Accordingly, the Board's November 5, 2003 decision is hereby 
vacated.  A de novo determination will be rendered in this 
case. 



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This vacation of a prior 
Board decision is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2003).


